Citation Nr: 0424861	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  03-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis.

3.  Entitlement to an increased (compensable) evaluation for 
vascular headaches.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks increased evaluations for 
service-connected hypertension, sarcoidosis, and vascular 
headaches.  In pertinent part, it is contended that the 
various manifestations of these disabilities are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.

The Board notes that, at the time of a recent VA examination 
for compensation purposes in April 2002, it was indicated 
that the veteran was to undergo an electrocardiogram, as well 
as radiographic studies of the chest.  A review of the 
record, however, would appear to indicate that these studies 
were never, in fact, performed.  While in April 2002, the 
veteran underwent pulmonary function testing as part of her 
evaluation for service-connected sarcoidosis, that testing 
did not include a measurement of Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method [DLCO 
(SB)], a measurement arguably vital to a proper evaluation of 
the veteran's pulmonary disability.  Nor was any 
interpretation of the veteran's pulmonary function testing 
provided.

The Board observes that, prior to the initiation of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and her 
representative, if any, of any information and evidence 
needed to substantiate and complete her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding correspondence in April 
2002, the RO has failed to provide the veteran and her 
representative with adequate notice of the VCAA, or of the 
information and evidence needed to substantiate her claims.  
More specifically, the correspondence in question informed 
the veteran only of the various provisions/requirements 
governing a potential grant of service connection, and not of 
those governing the award of increased ratings.  Such a lack 
of notice constitutes a violation of the veteran's due 
process rights.  Under the circumstances, the case must be 
remanded to the RO in order that the veteran and her 
representative may be provided with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1. The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and her 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded a 
VA examination or examinations by 
appropriate specialists in order to more 
accurately determine the current severity 
of her service-connected hypertension, 
sarcoidosis, and vascular headaches.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on her claims.

4.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies (including radiographic studies 
of the chest, an electrocardiogram, and a 
narrative report of pulmonary function 
testing, with accompanying measurements 
of FEV-1, FEV-1/FVC, and DLCO [SB]) 
should be performed.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner(s).  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report(s).

5.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
hypertension, sarcoidosis, and vascular 
headaches.  Should the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in June 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



